206 S.E.2d 356 (1974)
22 N.C. App. 348
STATE of North Carolina
v.
Coy Lee BELL.
No. 7426SC540.
Court of Appeals of North Carolina.
July 3, 1974.
*357 Atty. Gen. Robert Morgan by Conrad O. Pearson, Asst. Atty. Gen., Raleigh, for the State.
Charles V. Bell, Charlotte, for defendant appellant.
VAUGHN, Judge.
Defendant's only assignment of error is that the court erred in denying his motion for nonsuit. Defendant contends there was no evidence from which the jury could infer that defendant "wrongfully broke or entered the building in question." This contention is without merit. The evidence was clearly sufficient to take the case to the jury.
No error.
BROCK, C. J., and MORRIS, J., concur.